Citation Nr: 0933594	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  07-01 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
condition.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1961 to 
October 1963.

These matters initially came before the Board of Veterans' 
Appeals (Board) from a December 2005 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In that decision, the RO denied 
entitlement to service connection for a left shoulder 
disability and diabetes mellitus.  

The Veteran testified before the undersigned at an August 
2007 hearing at the RO (Travel Board hearing), and a 
transcript of that hearing has been associated with his 
claims folder.

In April 2008, the Board remanded these matters for further 
development.

The issue of entitlement to service connection for diabetes 
mellitus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran does not have a current left shoulder disability.



CONCLUSION OF LAW

The criteria for service connection for a left shoulder 
disability are not met.  38 U.S.C.A. §§ 1131, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In a pre-adjudication letter dated in August 2005, the RO 
notified the Veteran of the evidence needed to substantiate 
his claim for service connection for a left shoulder 
disability.  This letter also satisfied the second and third 
elements of the duty to notify by delineating the evidence VA 
would assist him in obtaining and the evidence it was 
expected that he would provide.  Charles v. Principi, 16 Vet. 
App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  In any event, the August 2005 
letter complied with this requirement.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claim, in a September 2006 letter.  The timing 
deficiency with regard to this letter was cured by 
readjudication of the claim in a November 2006 statement of 
the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records and all of the identified post-service VA treatment 
records.  In addition, the Veteran was afforded a VA 
examination for a left shoulder disability.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for service connection for a left 
shoulder disability is thus ready to be considered on the 
merits.

Analysis

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions requiring medical expertise.  
Barr, 21 Vet. App. at 307; see Grover v. West, 12 Vet. App. 
109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 
2 Vet. App. at 494-95 (lay person may provide eyewitness 
account of medical symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. at 469 (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

In the absence of proof of present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) 
(also interpreting 38 U.S.C. § 1131 as requiring the 
existence of a present disability for VA compensation 
purposes).

To be present as a current disability, there must be evidence 
of the condition at some time during the appeals period.  
Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see 
also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the 
Gilpin requirement that there be a current disability is 
satisfied when the disability is shown at the time of the 
claim or during the pendency of the claim, even though the 
disability subsequently resolves).

In this case, there is no medical evidence of a current left 
shoulder disability.  An August 2008 VA examination report 
indicates that the Veteran was diagnosed as having left 
shoulder pain and a pinched nerve based on the Veteran's 
reports of pain and having been previously diagnosed with a 
pinched nerve as well as objective evidence of limited range 
of left shoulder motion due to pain.  X-rays of the left 
shoulder revealed no fractures, bony destructive changes, or 
dislocation, the glenohumeral and acromioclavicular joints 
were normal, subacromial space was adequate, and there was no 
soft tissue abnormality.  The proximal humerus contained a 
sclerotic density which may have represented a bone infarct.  
However, the examiner who conducted the August 2008 VA 
examination concluded that there was no clinical or 
radiological evidence to support a diagnosis with regard to 
the Veteran's left shoulder.

Although the August 2008 VA examination report indicated a 
diagnosis of a pinched nerve, this diagnosis was based only 
on the Veteran's reports of having been previously diagnosed 
with this condition.  This diagnosis was thus merely a 
transcription of the lay history provided by the Veteran, and 
therefore does not constitute competent medical evidence of a 
left shoulder disability.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (a bare transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a health care professional).  While the 
Veteran is competent to report a physician's medical 
diagnosis of a pinched nerve, his reports must be weighed 
against the objective evidence.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In this 
case, the lack of any medical evidence of a diagnosis of a 
pinched nerve outweighs the Veteran's unsupported statements 
to the contrary.

Furthermore, although the Veteran has reported and been 
diagnosed as having left shoulder pain on numerous occasions, 
including during the August 2008 VA examination, pain without 
a diagnosed or identifiable underlying malady or condition, 
does not constitute a disability for which service connection 
may be granted.  Sanchez-Benitez v. West, 13 Vet App 282 
(1999); aff'd sub nom. Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001).  There is no other evidence of a 
current left shoulder disability.  Therefore, a current 
disability has not been demonstrated.  McClain, 21 Vet. App. 
at 321.

For the foregoing reasons, the preponderance of the evidence 
is against the Veteran's claim.  The benefit-of-the-doubt 
doctrine is therefore not applicable and the claim for 
service connection for a left shoulder disability must be 
denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for a left shoulder 
disability is denied.

REMAND

The Veteran's VA medical records indicate that he has been 
diagnosed as having Type II diabetes mellitus.  Such records 
include, but are not limited to, a June 2002 VA primary care 
note, an October 2005 VA nephrology note, a May 2007 VA 
podiatry attending note, and a March 2008 VA ophthalmology 
note.  

In his April 2005 claim, the Veteran alleged that he was 
exposed to herbicides in service while stationed in Germany.  
Type II diabetes mellitus is subject to presumptive service 
connection on the basis of herbicide exposure.  38 C.F.R. 
§ 3.309(e) (2008).

VA has adopted specific procedures to determine whether a 
Veteran was exposed to herbicides in locations other than the 
Republic of Vietnam or along the demilitarized zone (DMZ) in 
Korea.  VA's Adjudication Procedure Manual Rewrite, M21-1 MR, 
Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10(n) 
(July 20, 2009), directs, that where a Veteran claims 
exposure to herbicides in an area outside Vietnam or Korea, a 
request will be sent to the Veteran for the approximate 
dates, location, and nature of the alleged herbicide 
exposure.  

If the Veteran fails to furnish the requested information, 
the claim will be referred to the JSRCC coordinator to make a 
formal finding that sufficient information required to verify 
herbicide exposure does not exist.  The claim may then be 
decided based on the evidence of record.  Id.

The United States Court of Appeals for Veterans Claims has 
consistently held that evidentiary development procedures 
provided in VA's Adjudication Procedure Manual are binding.  
See Campbell v. Gober, 14 Vet. App. 142, 144 (2000) (holding 
that VA was obligated, as part of its duty to assist, to 
comply with the applicable M21-1 provisions concerning 
service-connected death claims and remanding for compliance 
with that provision and applicable regulations); Patton v. 
West, 12 Vet. App. 272, 282 (1999) (holding that the Board 
failed to comply with the duty to assist requirement when it 
failed to remand the case for compliance with the evidentiary 
development called for by the M21-1).

In a pre-adjudication letter dated in August 2005, the agency 
of original jurisdiction requested that the Veteran furnish 
information concerning when, where, and how he was exposed to 
herbicides.  The letter informed him that he could submit 
statements of persons who knew of his exposure and that any 
person who made such a statement should have provided as much 
description of the exposure as possible and included his or 
her name, service number , unit assignment, and dates of 
service.  

The Veteran did not provide any further information 
concerning his claimed herbicide exposure.  However, the 
record does not show that any further development as required 
by M21-1 has been undertaken.  The absence of a determination 
from the JSRCC coordinator is potentially prejudicial in that 
notice to the Veteran would serve to inform him of 
information needed to substantiate the claim and provide an 
opportunity for him to submit the missing information.

Accordingly, the case is REMANDED for the following action:

1.  Consistent with M21-1 MR, Part IV, 
Subpart ii, Chapter 2, Section C, 
Paragraph 10(n), refer the case to the 
JSRRC coordinator to make a formal 
finding that sufficient information 
required to verify the Veteran's claimed 
herbicide exposure in Germany does not 
exist.

2.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if 
in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


